Title: From George Washington to Major Henry Lee, Jr., 26 July 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sr
          Hd Qrs Wt Pt July 26th 1779
        
        Your favor by Capt. Rudulph I received yesterday—He has my directions respecting Cloathing for your Officers.
        As you think the two serjts named in your list officers worthy of promotion, I approve the appointments—the remove of your Qr Mr into McLanes company I also consent to—but, the appointment of an extra capt. in the Corps & 3 subs under McLane I cannot conceive necessary, the former you observe is allowed by Congress—It may be the case but I do not remember to have seen such a resolve.
        Such men of Capt. McLanes Compy as have deserted for the reasons you mention & may with safety be brought back to it—I shall grant pardons to, & wish the Captain to take immediate steps to recover them.
        You express a wish that the Corps should be considered as part of the quota of some particular state—It is a desireable circumstance but the effecting it does not rest with me.
        I have granted a Warrant for the 1000 Dolls. promised the negro pilote & included the 230 expended by you for secret services. I am Dr Sr Yrs &c.
        
          G.W.
        
        
        
          P.s. I am exceedingly anxious to know with certainty whether an embarkation has taken place or not.
        
      